THOMPSON, J.
I. The referee found that plaintiff bought the horse of Smith for the defendant, paying towards it one hundred and thirty-eight dollars, and that it was agreed between the plaintiff and defendant at the time of the purchase that the horse should remain the plaintiff’s until he was paid the one hundred and thirty-eight dollars. While there was a talk subsequently between the parties about releasing this lien upon the horse and taking other security, such an arrangement was never consummated. Although the lien was not evidenced by writing, yet as between the plaintiff and defendant it was valid, and the latter, having disposed of the horse and converted it to his own use, with-*231put .the consent of the plaintiff, is liable .in trover for such conversion. . .....
II. ’ On the facts found by the referee it was not error to grant a certified execution. Melendy v. Spaulding, 54 Vt. 517; Hill v. Cox, 54 Vt. 627; Boutwell v. Harriman, 58 u Vt. 516.

Judgment affirmed.